NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5339-18T2

LUZ MORALES,

          Plaintiff-Appellant,

v.

MATEO PICINIC,

     Defendant-Respondent.
________________________

                   Submitted May 14, 2020 – Decided August 25, 2020

                   Before Judges Suter and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. DC-4898-19.

                   Luz Morales, appellant pro se.

                   Arthur E. Balsamo, attorney for respondent.

PER CURIAM

          Plaintiff Luz Morales appeals a Law Division judgment for $6554 entered

against her on July 15, 2019, in favor of defendant Mateo Picinic following a
bench trial.   Because the trial court's findings are supported by substantial

credible evidence in the record, we affirm.

                                     I.

      Plaintiff leased an apartment in North Bergen. Defendant purchased the

property in 2005 and assumed the oral lease from the prior owner. Defendant's

attorney sent a letter to plaintiff that her $1224.50 security deposit was

transferred to defendant. She acknowledged receiving the letter. Defendant

testified the security deposit was kept in an interest-bearing account at "M&T

Bank" and that he told her it was "in the money with the house."

      In December 2018, defendant asked plaintiff to move out,1 but she did not

give him a definitive answer until she turned in her keys on February 9, 2019.

She did not pay rent in January or February 2019. On February 19, 2019,

defendant wrote to plaintiff that her security deposit would not be returned

because it was being applied to partly offset $9130.50 that defendant incurred

to repair the apartment and for unpaid rent.



1
     Plaintiff's appendix included documents that were not marked for
identification or moved into evidence in the bench trial. These included a notice
to quit by defendant demanding possession of the apartment and terminating the
lease as of December 15, 2018, pursuant to N.J.S.A. 2A:18-61.1(c) for
destruction to the premises, a notice to cease and desist, and a notice of grounds
for eviction.
                                                                          A-5339-18T2
                                          2
      Plaintiff filed a small claims complaint against defendant under the New

Jersey Security Deposit Act (SDA), N.J.S.A. 46:8-19 to -26, seeking return of

double her $1224.50 security deposit. Defendant's answer claimed he gave

plaintiff an itemized statement of deductions and expenses within thirty days

after she vacated the apartment. He filed a counterclaim for rent arrears and for

damages.    The case was transferred to the Special Civil Part because the

counterclaim exceeded the monetary amount for a small claims action. R. 6:1-

2(a)(2).

      Much of the testimony at trial concerned the condition in which defendant

found the apartment after plaintiff moved out. In the living room there was a

broken front door jamb and closet door, and damage to the floor and carpet with

water stains from plaintiff's air conditioner.   In the kitchen, the stove was

operating with one burner and the refrigerator was "dead." There was damage

to the stove hood and water damage to the ceiling above the sink. The small

bedroom had a water stain on the ceiling. The bathroom vanity was broken, the

toilet was leaking, and parts of the shower's plumbing were missing. There were

damaged doors in the downstairs landing. The fire-rated door had multiple holes

drilled through it.   Defendant had to hire people to remove the broken




                                                                         A-5339-18T2
                                       3
appliances. The apartment needed to be painted. Photographs and receipts in

evidence supported these claims. Plaintiff denied responsibility for damages.

      The court found defendant's testimony to be credible. Defendant did not

know plaintiff was moving out until the beginning of February and th erefore,

plaintiff owed rent for January, February and March 2019. However, the court

found defendant did not adequately clarify what was plaintiff's negligence as

opposed to normal wear and tear. The court did not find that the entire $2400

incurred for painting was plaintiff's responsibility. The court could not resolve

which party was telling the truth about the damaged fire door.        The court

awarded $4554 for three months' rent ($1518 times three) plus $3500 for

damages for a total of $8054 owed to defendant. It then deducted the $1500

security deposit for a total judgment against plaintiff of $6554.

                                     II.

      We afford a deferential standard of review to the factual findings of the

trial court on appeal from a bench trial. Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 483-84 (1974). These findings will not be disturbed

unless they are "so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice." Id. at 484 (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super.


                                                                         A-5339-18T2
                                           4
154, 155 (App. Div. 1963)).       However, our review of a trial court's legal

determinations is plenary. D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013)

(citing Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995)).

      The SDA requires a landlord to return a tenant's security deposit along

with accrued interest "[w]ithin [thirty] days after the termination of the tenant's

lease . . . less any charges expended in accordance with the terms of [the] . . .

lease . . . ." N.J.S.A. 46:8-21.1. "Any deductions the landlord makes must be

'itemized,' and notice must be forwarded to the tenant." Reilly v. Weiss, 406
N.J. Super. 71, 80 (App. Div. 2009) (quoting N.J.S.A. 46:8-21.1).

      "[T]he statutory penalty imposed for failure to return a tenant's security

deposit within the prescribed thirty-day period is double the net amount

'wrongfully withheld,' not double the amount of the initial deposit." Penbara v.

Straczynski, 347 N.J. Super. 155, 160 (App. Div. 2002) (quoting Kang In Yi v.

Re/Max Fortune Props., Inc., 338 N.J. Super. 534, 539 (App. Div. 2001)). Thus,

the only item to be doubled is the "net amount due to the tenant on the security

deposit and interest, after deduction of the charges due to the landlord."

Jaremback v. Butler Ridge Apartments, 166 N.J. Super. 84, 89 n.1 (App. Div.

1979). The landlord must prove he suffered damages or prove the tenant owed




                                                                           A-5339-18T2
                                        5
contractual amounts in order to retain all or part of the security deposit. Penbara,
347 N.J. Super. at 160-61.

       Here, we discern no reason to interfere with the trial judge's findings of

fact or conclusions of law. The deductions applied for repair costs and back-

due rent were supported by substantial credible evidence in the record.

Defendant sustained his burden of proving that plaintiff was responsible for

damages and rent.

       For the first time on appeal, plaintiff claims she was not provided with the

repair receipts prior to trial. "Generally, an appellate court will not consider

issues . . . which were not raised below." State v. Galicia, 210 N.J. 364, 383

(2012). Even if we were to consider this, plaintiff does not dispute she did not

ask for pre-trial discovery. She also did not object to introduction of the receipts

at trial.

       Plaintiff argues she should not have to pay rent for March 2019. The

court's award of March's rent is fully supported by the record as it made clear

that plaintiff's failure to move out and return the keys until February did not

allow defendant time to rent the apartment.

       Plaintiff is attempting to make new arguments based on documents that

were not before the trial court. She is limited to the record on appeal. See R.


                                                                            A-5339-18T2
                                         6
2:5-4(a) (limiting the record on appeal to all papers on file with the trial court

or agency below).

      Plaintiff argues the trial court did not take into consideration a video tape

she provided, but the record does not support this.

      Affirmed.




                                                                           A-5339-18T2
                                        7